DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/5/2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: page 6, line 25 list "Ka," as a possible dopant where it should "K."
	Appropriate correction is required.

Claim Status
This office action is in response to the amendment and comments submitted 10/5/2022.
Claims 3, 4, 8, and 27 have been amended. Support for claim 3 is found in page 6, lines 7-12, Support for claim 4 is found in page 6, lines 13-19, Support for claim 8 is found in page 6, lines 20-33, and support for claim 27 is found in page 9, lines 3-5 of the instant specification.
Claims 9-12 previously withdrawn.
Claims 1-8, and 13-27 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1).

As to claims 1 and 2, Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates [p22, p25, 1.4] and further teaches graphene directly deposited onto copper by filtered cathodic vacuum arc systems (FCVA, which falls within the scope of PVD in claim 2) [p55, 3.2] with a deposition energy (kinetic energy) of about 40 eV (which falls within the claimed range of at least 10 eV) and a deposition rate (flux) of 2.3×1012 atoms /cm2 ms [p53, 3.2] (which falls within the claimed range of at least 1011 carbon ions per cm2 of substrate per ms) yielding both sp2 and sp3 carbons as shown in Figure 6, and described in the text [p53]. 
Regarding the limitations re: hierarchical porosity, lithium storage capacity, percentage of sp2 type carbon, and percentage of sp3 type carbon, where the claimed and prior art products formed by substantially identical methods, claimed properties are presumed to be inherent. See MPEP §2112.01. 
In this case, the flux and the kinetic energy of the carbon ions fall within the claimed deposition parameters, and the limitation is presumed inherent in the carbon. The instant specification says that the structural features of the carbon materials are formed due to the high kinetic energy and flux of carbon ions during deposition, PG-PUB [0169].
	In the event that the above limitations are not inherent, Oldfield Figure 2b shows that the grain structure and porosity can be optimized by changing the deposition parameters, such as temperature and kinetic energy, and further teaches that the temperature of the substrate controls the amount of sp2 and sp3 carbon, as the elevated temperature leads to increased sp2 bonding [p.53], and one of ordinary skill in the art would optimize the deposition conditions, including kinetic energy and temperature of the substrate in order to optimize the lithium storage capacity, and thereby achieve the claimed hierarchical porosity, percentage of sp2 type carbon, and percentage of sp3 type carbon. 

    PNG
    media_image1.png
    524
    829
    media_image1.png
    Greyscale

(Oldfield, Figure 2b, annotated)
Alternatively, Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to mesa to macro and may be either monomodal, bimodal or multimodal. [0179] The disclosed composite materials have ... improved electrochemical performance is related, at least in part, to the carbon materials' [0008]. It is clear from Oldfield Fig. 2b that changing the deposition parameters of allow control of the morphology of the film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the hierarchical porosity of Thompkins to improve electrochemical performance.
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to mesa to macro and may be either monomodal, bimodal or multimodal. [0179] The disclosed composite materials ... have a reversible capacity of at least 600 mAh/g when the composite material is incorporated into an electrode of a lithium based energy storage device. [0128] The carbon material can include both sp3 and sp2 carbon with a sp2 content of 65% and a sp3 content of 35% [0209]. The disclosed composite materials have ... improved electrochemical performance is related, at least in part, to the carbon materials' ... [0008]. It is clear from Oldfield that the deposition parameters can be varied to achieve a variety of sp2 and sp3 carbon ratios [p.53]. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the carbon percentages of Thompkins to improve electrochemical performance, and optimize the carbon material of improve storage capacity. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

As to claim 6, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein carbon material has an initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle. 
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches disclosed composite materials. The carbon material can be optimized to have an initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle [001 0]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.) In this case, the claim is drawn to how the carbon material is to be used in the lithium storage device, and modified Oldfield disclose the carbon material.

As to claim 20, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the specific lithium storage capacity after 200 charge/discharge cycles is at least 400 mAh/g.
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches disclosed composite materials. The carbon material can be optimized to have a reversible capacity of at least 1000 mAh/g at a first charge cycle [0136]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
Oldfield discloses in Figure 2 that the grain structure can be optimized by changing the deposition parameters, such as temperature kinetic energy, and one of ordinary skill in the art would choose the kinetic energy and temperature in order to optimize the lithium storage capacity, and thereby achieve the claimed properties. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	As to claim 21, Oldfield in view of Thompkins discloses the carbon material of claim 1, wherein the carbon material is formed by physical vapor deposition (PVD) (see Oldfield). 
	However, regarding the limitation the limitation "wherein the carbon material is formed by physical vapor deposition (PVD)," the examiner notes that while product- by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
	In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material, for the reasons set forth in the rejection of claim 1, above.

As to claim 22, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the flux is pulsed with a pulsing frequency of between 1 Hz and 20,000 Hz, a pulse duration of between 0.1 µs and 1000 µs, and a total energy per pulse of greater than 2.5 J. 
Regarding the limitation the limitation "wherein the flux is pulsed with a pulsing frequency of between 1 Hz and 20,000 Hz, a pulse duration of between 0.1 µs and 1000 µs, and a total energy per pulse of greater than 2.5 J," the examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material.

As to claim 23, Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the hierarchical porosity comprises a first set of grains having a size of between 10 nm and 100 nm, a second set of grains having a size of between 100 nm and 1000 nm, and a third set of grains having a size of greater than 1 µm. 
Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates but is silent on pore size. 
Thompkins discloses a carbon material on a battery electrode and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to mesa to macro and may be either monomodal, bimodal or multi modal. [0179] The particle size can also be polymodal [0141], where particle size (grain size) distribution DO may 1 nm to 5 microns, D50 may be 5 nm to 20 microns, and D100 may be 8 nm to 100 microns [0142]-[0144]. Thompkins further teaches the optimal combination of particle packing can be used to optimize performance [0141 ]. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the hierarchical porosity comprises a first set of grains having a size of between 10 and 100 nm, a second set of grains having a size of between 100 and 1000 nm, and a third set of grains having a size of greater than 1 µm in order to optimize the capacity of the battery.

As to claim 24, Oldfield in view of Thompkins discloses a carbon material formed by exposing a substrate to a flux of at least 1012 carbon ions per cm2 of substrate per 1 ms, a majority of the carbon ions having a kinetic energy of at least 20 eV to provide a carbon material comprising sp2 and sp3 hybridized carbon having a plurality of differentially sized pores to provide a specific lithium storage capacity of at least 1700 mAh/g, wherein the percentage of sp2 type carbon is at least 25 weight% based on the total weight of the carbon material, wherein the percentage of sp3 type carbon is at least 20 weight% based on the total weight of the carbon material (see rejection of claim 1, above, optimizing for specific storage capacity, sp2 wt%, sp3 wt%, and porosity), but not wherein the flux is provided in a plurality of pulses such that the carbon ions contact the substrate in less than 50 µs, wherein a relaxation time between each of the plurality of pulses is at least 100 µs, wherein the temperature of the substrate is less than 60 QC. 
Regarding the limitation "wherein the flux is provided in a plurality of pulses such that the carbon ions contact the substrate in less than 50 µs, wherein a relaxation time between each of the plurality of pulses is at least 100 µs, wherein the temperature of the substrate is less than 60 QC," the examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material. 
In this case, Oldfield suggests optimizing the substrate temperature, and one of ordinary skill in the art would have optimized the substrate temperature to optimize the lithium.

	As to claim 25, Thompkins discloses the carbon materials comprising from about 25% to about 95% sp2, the remainder of the bonds are sp3 [0209]. Thus the prior art range overlaps the claim range of percentage of sp2 type carbon is between 54 w% and 59 w%, and the percentage of sp3 type carbon is between 24 w% and 31 w% 
	It is assumed that the remainder is sp3 [0209], but it is well within the general disclosure that other carbon bonds are present, and that the sp3 carbon percentage, which is not measured, would be strictly less than the the percentage of carbon which is not sp2
	It would have been obvious before the effective filing date to have the weight percentage of sp2 and sp3 carbon fall within the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
As to claim 26, Thompkins discloses the carbon materials comprising from about 25% to about 95% sp2, the remainder of the bonds are sp3 [0209]. Thus it would overlap the claim range of sp2 type carbon is between 79 w% and 81 w%, and the percentage of sp3 type carbon is between 7 w% and 9 w%.It is assumed that the remainder is sp3 [0209], but it is well within the general disclosure that other carbon bonds are present, and that the sp3 carbon percentage, which is not measured, would be strictly less than the the percentage of carbon which is not sp2
It would have been obvious before the effective filing date to have the weight percentage of sp2 and sp3 carbon fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 27, Oldfield discloses the flux provided in one single pulse (The total carbon dose, applied at a constant carbon flux [page 58], where a "constant flux," is a single pulse of long duration. Where Oldfield provides a single pulse, “constant,” without interruption, as opposed to multiple pulses.
Additionally, regarding the limitation the limitation "wherein the flux is provided in one single pulse," the examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material for the reasons set forth in the rejection of claim 1, above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1) and in further view of Song et al. (CN 105977458 A, machine translation is cited below). 

	As to claim 3, Oldfield in view of Thompkins discloses the carbon material of claim 1, but is silent on the carbon material comprises at least one area with a plurality of regularly arranged, graphene -like layers of wherein the at least one area is embedded in amorphous carbon. 
	Song further discloses a diamond powder/graphite composite material for an electrode and further teaches the carbon material comprises graphite-like nanocrystals of regularly arranged layers of carbon embedded in amorphous carbon (A 
nano-diamond powder and graphene composite electrode material, wherein 
nano-diamond particle adsorbed on the graphene surface [0007]). 
	The composite structure will improve the performance, lower of the battery and be environmentally friendly [0005].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the composite structure of Song to improve cycle characteristics and lower cost.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1), in view of Song et al. (CN 105977458 A, machine translation is cited below), as applied to claim 3, above, and in further view of lseki et al. (JP 2011258348 A, machine translation is cited below).

	As to claim 4, Oldfield in view of Thompkins discloses carbon material of claim 3, but is silent on an inter-layer spacing between individual layers in the plurality of layers is greater than 0.335 nm. 
	lseki discloses electrode formed by film-shaped carbon material [Abstract] and further teaches the inter-layer spacing between individual layers in areas of regularly arranged carbon with an inter-layer distance d of a carbon layer being within a range of 0.35 nm<d<0.45 nm (which falls within the clamed range of greater than 0.335 nm). This spacing improves battery characteristics [Abstract] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon material of Oldfield to incorporate the interlayer spacing of lseki to improve battery characteristics.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1), as applied to claim 1, above in view of Sung et al. (US 2013/0341204 A1), and in further view of Cheng et al. (US 2018/0083281 A1). 

	As to claim 5, Oldfield in view of Thompkins discloses carbon material of claim 1, but is silent on the material has an electrical conductivity of at least 1 S/m. 
	Sung discloses a battery electrode including a carbon material [Abstract] and further teaches the material is electrically conductive (the DLC can be a conductive DLC material having an sp3 bonded carbon [0033]). Conductive DLC materials represent a distinct class of DLC materials having various beneficial properties, such as low resistivity, high transmissivity, etc. [0045]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon material of Oldfield to incorporate the conductivity of Sung to reduce resistivity and improve transmissivity.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1), as applied to claim 1, above, and in further view of Umetsu et al. (US 2018/0269486 A1).

	As to claim 7, the carbon material of claim 1, Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates but is silent on the material has a surface area of at least 1000 m2/g. 
	Umetsu discloses carbon as an electrode active material and further teaches the material has a surface area of at least 1000 m2/g. (To increase energy density the carbon having a surface area of equal to are larger than 2,300 m2/g. [0089] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the surface area of Umetsu to improve energy density.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1), as applied to claim 1, and in further view of Cheng et al. (US 2018/0083281 A1). 

	As to claim 8, Oldfield in view of Thompkins and Sung discloses carbon material of claim 1, but is silent on the carbon material comprises from 0.1 w % to 30 w % of one or more additives or dopants, wherein the one or more additives or dopants comprise an element selected from the group consisting of Si, P, Fe, Cu, Li, Al, N, 0, S, P, B, Ti, Co, Ni, Na, K and combinations thereof, and wherein the one or more additives or dopants are either co-deposited with the carbon or incorporated into the carbon material as a plurality of particles or layers. 
	In the same field of endeavor Cheng discloses a battery electrode including a carbon material (Anode material for a lithium-ion battery including a carbon material wherein the carbon material, [0010]) and further teaches the carbon material comprises from 0.1 w% to 30 w% of one or more additives or dopants (The carbon material is doped with 0.5 to 5% by weight of boron [0010]). 
	It should be noted in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the weight percent for additives or dopants of Cheng to improve he capacity and rate capability of anode [0005].

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1), as applied to claim 1, above, and in further view of Lee et al. (KR 20160043853 A, machine translation provided).

	As to claims 13-15, 18 and 19, Oldfield in view of Thompkins discloses a carbon material according to claim 1, but does not explicitly disclose an electrode for an electrochemical cell bearing a carbon material according to claim 1, although this is the intended use of Oldfield. 
	Lee discloses the lithium secondary cell battery (electrochemical cell as applied to claims 13, 18, and 19). Lee discloses the battery having an electrode with an electrode substrate (24) Lee discloses the electrode substrate comprising aluminum (51) as applied to claim 14. Lee further discloses the electrode substrate comprising a current collector comprising an interlayer between the current collector and the carbon material (current collector with heating layer (or interlayer as applied to claim 15, which may be a conductive material [70] and where Al is a conductive material) on surface covered by active material [Abstract] and active material is carbon materials such as crystalline carbon, amorphous carbon, carbon composites and carbon fibers. [55]
	The heating layer 20 functions to improve the adhesion between the negative electrode collector and the negative electrode active material layer, and thus can serve as an adhesive layer. [39] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the carbon material according to claim 1 in the device of Lee to use the current collector in a battery with improved adhesion between the active material and current collector.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US 2014/0272592 A1), and in further view of Lee et al. (KR 20160043853 A, machine translation provided), as applied to claim 13, above, and further in view of Sudano et al. (US 2005/0233209 A1).

	As to claim 16, Oldfield in view of Thompkins and Lee discloses the electrode of claim 13, but is silent on polymeric support further comprising a current collector layer. 
	Sundano discloses a battery and further teaches the electrode substrate comprises a polymeric support (current collector 22 consists of a polymer substrate support film 24 having a metallic conductive layer 26 [0045]) to support the carbon material and the carbon material comprises a current collector layer (material 28 is coated or directly extruded onto a respective side of the current collector 22 and layers 28 are composites formed of a material such as carbon or graphite particles [0046]).
	Where the advantages of polymer supported current collectors include being lightweight, thin and having a high current density [0009]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode of Oldfield in view of Thompkins and Lee incorporate the polymer support of Sundano to improve current density and reduce weight.

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
	a. Applicant argues, with respect to claim 1, Oldfield discloses 2.3×1015 atoms/cm2 s which is not equivalent to claimed range. The office respectfully disagrees as the limitation claims a flux of “at least” 1011 carbon ions per cm2 of substrate per 1 ms, where any value of flux above the claimed value would meet the claimed limitation. In this case, conversion yields 2.3×1012 atoms/cm2 ms.
	b. Applicant argues, with respect to claim 20, Thompkins fails to teach “the specific lithium storage capacity after 200 charge/discharge cycles is at least 400 mAh/g.” The office respectfully disagrees as Thompkins recites:
[0401] …the device has a gravimetric capacity (i.e., reversible capacity, based on mass of composite) of … at least 1000 mAh/g

[0403]… The cycle stability of the composite material can be defined as the number of cycle a device is cycled until the capacity reaches 80% of the initial reversible capacity…the cycle stability is between 100 and 5000 cycles

Where after 5000 cycles 80% of 1000 mAh/g would provide 800 mAh/g, which is at least 400 mAh/g as claimed. It would have been obvious to optimize the carbon material of Oldfield in view of the teachings of Thompkins to achieve the claimed capacity.
	c. Applicant argues, with respect to claim 24, Thompkins does not recite “specific lithium storage capacity of at least 1700 mAh/g.” The office respectfully disagrees as Thompkins recites the first cycle insertion is at least 2400 mAh/g and the first cycle efficiency in the absence of ex situ prelithiation is greater than 80%. [Claim 3]. And where 80% of 2400 is 1920 mAh/g which is at least 1700 mAh/g. It would have been obvious to optimize the carbon material of Oldfield in view of the teachings of Thompkins to achieve the claimed capacity.
	d. Applicant argues, with respect to claim 25, Thompkins fails to teach the claimed range of sp2 and sp3, the percentage of sp2 type carbon is between 54 w% and 59 w%, and the percentage of sp3 type carbon is between 24 w% and 31 w%.
The office respectfully disagrees, Thompkins recites It is assumed that for materials which are less than 100% sp2, the remainder of the bonds are sp3. The carbon materials range from about 1% sp2 hybridization to 100% sp2 hybridization.[Abstract] 
	Other embodiments include carbon materials comprising from about 25% to about 95% sp2, from about 50%-95% sp2, from about 50% to about 75% sp2, from about 65% to about 95% sp2 or about 65% sp2 [0209], and it would have been obvious to optimize the carbon material of Oldfield in view of the teachings of Thompkins to achieve the claimed capacity..
	e. Applicant argues, with respect to claim 26, Thompkins fails to teach the percentage of sp2 type carbon is between 79 w% and 81 w%, and the percentage of sp3 type carbon is between 7 w% and 9 w%. The office respectfully disagrees, As Thompkins recites 65% to about 95% sp2 [0209].
	f. Applicant argues, with respect to claim 27, “constant carbon flux is not the same as one pulse.” The office respectfully disagrees as a single constant pulse is the same as one pulse without duration. Additionally, the claim is to a product, and the limitation is a product-by-process limitation, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	g. Applicant argues, with respect to claim 5, Sung fails to teach the claimed “electrical conductivity of at least 1 S/m.” The office relied on Sung to teach this parameter could be optimized and it would be obvious to do so.
	h. Applicant argues, with respect to claim 7, Umetsu fails to teach the claimed surface area. The office respectfully disagrees as Umetsu teaches, “having a specific surface area, measured by the BET method, of equal to or larger than 2,300 m2/g and equal to or smaller than 4,000 m2/g (hereafter it is referred to also as “activated carbon 2”) is preferable, to obtain high energy density. [0089].Which meets the claimed range.
	i. Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.	

	Zhamu et al. (US20170352868A1) An anode contains an integral 3D graphene-carbon hybrid foam composed of multiple pores, and a lithium-attracting metal residing in the pores; wherein the metal is selected from Au, Ag, Mg, Zn, Ti, Na, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, or an alloy thereof and is in an amount of 0.1% to 50% of the total hybrid foam weight or volume

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
BART HORNSBY
Examiner
Art Unit 1728